IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Stephanie E. Patnesky,                :
                  Petitioner          :
                                      :
            v.                        :   No. 591 C.D. 2017
                                      :
Unemployment Compensation Board       :
of Review,                            :
               Respondent             :


                                 ORDER

            AND NOW, this 25th day of January, 2019, it is hereby ORDERED as
follows:
            (1)   The opinion in the above matter, filed October 29, 2018, is
hereby AMENDED as shown in the highlighted language of the attached opinion.
            (2)   The opinion in the above matter shall be designated OPINION
rather than MEMORANDUM OPINION, and it shall be reported as amended by this
Order.
                                _____________________________________
                                MARY HANNAH LEAVITT, President Judge